Exhibit 99.1 News Release Investor Inquiries: Gerald B. Blouch 440-329-6109 INVACARE CORPORATION NAMES NEW CHIEF FINANCIAL OFFICER ELYRIA, OH – (March 6, 2008) – Invacare Corporation (NYSE:IVC) has appointed Robert K. Gudbranson to the position of senior vice president and chief financial officer, effective April 1, 2008.Most recently, Gudbranson served as vice president of strategic planning and acquisitions for Lincoln Electric Holdings, Inc. (NASDAQ:LECO), a $2.0 billion global manufacturer of welding, brazing and soldering products located in Cleveland, OH.Prior to joining Lincoln Electric, Gudbranson was the director of business development and investor relations at Invacare. In his new role, Gudbranson, 44, will be responsible for all aspects of Invacare’s Finance, Treasury, Internal Audit, Investor Relations, and Information Technology functions. “We are extremely pleased to have Rob Gudbranson joining Invacare Corporation as chief financial officer,” said A.
